El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Dos son los errores que alega el apelante para pedir la revocación de la sentencia recurrida.
Sostiene que fue acusado separadamente del delito de portar armas y del de homicidio involuntario, procedentes ambos de la misma transacción; y que señalada la vista de la primera causa — portar armas — solicitó la suspensión basta que se viera la segunda — homicidio—y la corte no accedió.
 La suspensión o no suspensión de una vista descansa en la sana discreción de la corte y los motivos que alega el apelante, a saber, que se le entorpeció en su derecho de defensa porque si declaraba en la causa por portar armas por estimarlo necesario o favorable a sus intereses, podría resultar que se incriminara en cuanto a la causa más grave de homicidio, quedando de tal modo anulado su derecho a no declarar en la misma, no son suficientes para concluir que la corte abusara de su discreción al negarse a suspender la vista. Al acusado se imputaron dos delitos separados y no era necesario supeditar la investigación de uno a la del otro. Lo único que la justicia requería era la averiguación de la verdad por los medios reconocidos en las leyes. Las responsabilidades eran independientes y no era necesario tomar en consideración la conveniencia o no conveniencia del acusado.
*130El otro error se refiere a que el delito menor,-portar armas, quedó comprendido en el mayor, homicidio, y no pudo, por tanto, perseguirse independientemente. La cuestión lia sido repetidamente resuelta por esta Corte Suprema en sentido contrario:
"El delito de portar un arma de fuego es distinto del de dispa-rarla y causar-con ella la muerte de una persona, no estando el pri-mero necesariamente comprendido en el segundo, '* * Ex
Parle Torres, 11 D.P.R. 101.
"El delito de portar armas prohibidas no puede ser mezclado o confundido (merged) con el de acometimiento y agresión o de motín.” Ex Parte Huertas et al., 22 D.P.R. 524.
Parece conveniente hacer también la siguiente cita de Corpus Juris:
"Una condena por acometimiento con intención de matar no impide una acusación por portar una pistola, aunque ambos deli-tos hayan sido cometidos en la misma ocasión y sean parte de la misma transacción; y una condena por el segundo no impide una acusación por el primero. Una condena por acometimiento con un ai’ma no impide una acusación subsiguiente por portar un arma oculta; y una condena por portar armas prohibidas no impide una subsiguiente acusación por acometimiento y agresión. Una absolu? ción del delito de portar ilegalmente una manopla de bronce no im-pide una acusación subsiguiente por acometimiento con manopla.” 16 C.'J. 275.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.'